DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“anchor connection device” recited in claim 1
“driver” recited in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 and 24 – 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the base movable relative to the extension member between a nesting position to an extracting position of the extension member” in the third paragraph after the preamble. Examiner has been unable to find support in the originally filed Specification for the extracting position being a position ‘of the extension member.’ As best understood by the Examiner, the ‘nesting position’ is a position wherein the base is located near the top of the extension member (figure 4, elements 106 and 108), and the ‘extracting position’ is a position wherein the base is located near the bottom of the extension member (figure 5, elements 106 and 108). Because the Specification teaches the extension member itself remaining stationary, with the base moving up and down the extension member, the Specification does not teach the extension member itself having an ‘extracting position.’
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 and 24 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the nesting position of the extension member” in the sixth paragraph after the preamble. There is insufficient antecedent basis for “the nesting position of the extension member” in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the nesting position.”
Claim 1 further recites the limitation “a given support for removal of a corresponding filter.” It is unclear as to whether Applicant intends the recitation to refer to the “support for removal of a filter” previously recited in the claim, or whether Applicant intends the recitation to set forth a second ‘support for removal of a filter,’ separate and independent from that previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘support’ and ‘filter’ previously set forth in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 6, 8, 9, and 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Patent Number 7,322,087) in view of Matthews (U.S. Patent Number 1,466,136).
As to claim 1, Hu teaches an apparatus comprising: a tool which is functionally capable of removing filter (figure 1, element 1 being the ‘tool’) having: a base having an 
Hu does not teach the apparatus comprising an arm. Hu does teach the extension member having a hexagonally shaped driving end, which is rotated by a “tool” (figure 1, element 111 being the ‘driving end’; column 3, lines 23 – 27). However, Hu does not teach the ‘tool.’ Matthews teaches a wrench having an arm with an elongate shape having a length along the elongate shape that is greater than a height of the elongate shape (figure 1, element 1 being the ‘elongate shape’). It would have been obvious to one skilled in the art to attach a tool to the driving end of the extension member of Hu, and rotate the tool and extension member, as taught by Hu, wherein the tool is the wrench of Matthews, because Matthews teaches that such a wrench is known in the art to be capable of rotating hexagonally shaped members (figures 4 – 6; page 1, lines 22 – 30).
Examiner notes that when the wrench and arm of Matthews is employed with the apparatus of Hu, the arm of Matthews is connected to the extension member such that the arm is configured to move with the extension member when the driver moves the extension member between the nesting position and the extracting position for removal of the filter, the length of the elongate shape of the arm being oriented transverse to the axis of extension such that the filter is cantilevered when attached to the filter removal tool thus creating a cantilevered condition, the filter removal tool further configured to pivot the arm about the axis of extension to rotate the filter away from a compressor filter housing, wherein the base of the filter removal tool is structured to support torque and force loads associated with the cantilevered condition.
The apparatus of Hu is further capable of operating when the nesting position of the extension member includes a position in which a greater length of the extension 
As to claim 2 – 5, the discussion of claim 1 is incorporated herein.
As to claim 6, Hu teaches that the extension member is a rack having a plurality of teeth structured to engage a gear driven by work received via the driver (figure 1, element 11; column 3, lines 23 – 28). Examiner notes that the claim merely requires the extension member to be a rack having a plurality of teeth which are capable of engaging a gear driven by work received via the driver. It is the position of the Examiner that the extension member of Hu is so capable.
As to claim 8, Hu further teaches a filter capture tool having a plurality of filter capture arms structured to engage an interior surface of the filter (figures 1 and 2, element 2 being the ‘filter capture tool’ and elements 2 being the ‘filter capture arms’), the filter capture tool being connected to the arm of the filter removal tool, via the extension member (figure 1, elements 12, 111, and 11).
As to claim 9, Hu further teaches the filter capture tool further includes a central threaded shaft affixed to a platform (figures 1 and 2, element 322 being the ‘central threaded shaft’ and element 321 being the ‘platform’), the central threaded shaft having a complementary collar structured to move along a length of the central threaded shaft to deploy the plurality of arms (figures 1 and 2, element 3 being the ‘complementary collar’). Examiner notes that ‘deploying the plurality of filter capture arms’ may be found because Hu teaches the central threaded shaft being connected to the collar so as to affix the filter removal tool in a given position, with the plurality of filter capture arms ‘deployed’ in a downward position (figure 4, elements 322, 3, 12, and 2). It is further the position of the Examiner that if the collar were to be moved up and down the central threaded shaft, the angle of the plurality of filter capture arms would be altered, acting to further ‘deploy’ the plurality of arms. It is further possible to connect the filter removal tool via a hook and look connection to the filter capture tool, wherein the filter is a separator element.
As to claim 24, Hu teaches that the driver is fixed relative to the base (figure 1, elements 15 and 13; column 3, lines 28 - 32), and the extension member is structured to move relative to the driver during operation of the driver to extend the extension member between the nesting position and the extracting position. This can be found because, as explained above, the filter removal tool of Hu may be operated such that the extension member is rotated, while the driver is held station, causing the extension member to move up and/or down relative to the driver and base (figure 1, elements 11, 15, and 13).
As to claim 25, Hu teaches that the arm is located on the second side of the base, the second side being on an opposing side of the base than the first side (figure 1, elements 111 and 13).
As to claim 26, Hu teaches that the arm is structured to be pivoted relative to the extension member about an axis transverse to the axis of extension such that the arm is structured to rotate in a plane that includes the extension member (figure 1, elements 111 and 11).
As to claim 27, Hu teaches that the driver is configured to engage the extension member such that the extension member moves relative to the driver (figure 1, elements 15 and 11).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Matthews as applied to claim 5 above, and further in view of Fitzpatrick (U.S. Patent Application Publication Number 2010/0224034).
As to claim 7, while Hu teaches the driver acting to attach to a hexagonal end of the extension member and rotating the extension member (figure 1, element 111; column 3, lines 23 – 28), Hu does not teach the driver itself. Fitzpatrick teaches a driver that attaches to a hexagonal end of an extension member and acts to rotate the extension member (figures 3 and 4, element 40 being the ‘extension member’ and element 20 being the ‘hexagonal end’; pages 1 and 2, paragraph 29). Fitzpatrick further teaches the driver being an electric drill (figure 4; pages 1 and 2, paragraph 29). It would have been obvious to one skilled in the art to employ the drill of Fitzpatrick for the driver of Hu, because one skilled in the art would have recognized that a drill is a known 
Examiner further takes Official Notice that drills are known in the art to include a gearing that acts to convert a first torque and first speed originally received by the driver to a second torque and second speed. Therefore, it would have been obvious to one skilled in the art to include such a gearing in the drill of Hu in view of Fitzpatrick, so as to more efficiently and quickly rotate the extension member of Hu.
Examiner notes that Applicant has not traversed or otherwise requested perfection of the Official Notice originally taken in the previous Office Action. Therefore, Applicant has admitted that the Official Notice is known in the art.
Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive.
Applicant first argues, on pages 5 – 6, that the limitations “anchor connection device” and “driver” do not invoke interpretation under 35 U.S.C. 112(f) because neither limitation use the phrase ‘means for’ or ‘step for.’ Examiner disagrees. While neither limitation uses the phrase ‘means for’ or ‘step for,’ a given limitation still invokes interpretation under 35 U.S.C. 112(f) if the limitation meets a three-prong test. MPEP 2181. The first prong of the test is whether the given limitation uses the term ‘means,’ ‘step,’ or a generic placeholder. The limitations each meet this prong as they recite “anchor connection device configured for …” and “driver … configured to …” Examiner notes that the MPEP expressly teaches that the term “device for” meets the requirement for this first prong. MPEP 2181.
The second prong of the test requires that the limitation must be modified by functional language. MPEP 2181. Again, each of the limitations meet this prong as they recite the ‘anchor connection device’ being “configured for coupling to a support for removal of a filter” and the ‘driver’ being “configured to move the extension member between the nesting position and the extracting position upon receipt of a power to drive the extension member.”
Finally, the third prong of the test requires that the limitation must not be modified by sufficient structure, material, or acts for achieving the specified function. MPEP 2181. Each of the limitations meet this prong as the claim does not recite any structure, material, or positively required acts which allows the limitations to perform the given function.
Applicant next argues, on pages 6 – 9, that Hu does not teach a ‘filter removal tool,’ an ‘anchor connection device structured to be coupled to a support for removal of a filter,’ or a ‘driver capable of moving between a nesting position and an extracting position for removal of a filter.’ Examiner again disagrees. Applicant bases this argument on the fact that Hu teaches the given apparatus being used for the removal and installation of bearings, rather than the removal of filters. However, because the claims are directed towards the apparatus itself, and do not positively require the removal of a filter or steps to allows the removal of a filter, all recitations regarding the filter and removal thereof are considered to be functional language. Furthermore, the apparatus of Hu in view of Matthews has the same structure as the recited structure of the claims. Therefore, there is a prima facie case of obviousness that the apparatus of Hu in view of Matthews is at least capable of performed the recited function. Furthermore, because Hu teaches the given apparatus being used to remove a bearing, it is the position of the Examiner that the apparatus of Hu in view of Matthews could also be used to remove a filter which has a similar shape to the given bearing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726